Brown, C. J.,
concurred, laying down the following rules, which are, in his opinion, applicable to the case:
1. The State Courts are exempt from all interference by the Federal tribunals, and the Federal Courts are exempt from all interference by the State tribunals, and each is destitute of all power to restrain either the process o^' proceedings in the other. . Circuit Courts of the United States and State Courts act separately and independently of each other, and, in their respective spheres of action, the process issued by the one is as far beyond the reach of the other as if the line of division between them “ was traced by landmarks and monuments visible to the eye.” Appellate relations exist in a class of cases between the State Courts and the Supreme Court of the United States, but there are no such relations between the State Courts and the Circuit Courts.
2. The Circuit Courts of the United States and the State Courts, in certain controversies between citizens of different States, are Courts of concurrent and co-ordinate jurisdiction, and the general rule is, that as between Courts of concurrent jurisdiction, the Court that first obtains possession of the controversy, or of the property in dispute, must be allowed to dispose of it without interference or interruption from the co-ordinate Court. Such questions usually arise in respect to property attached on mesne process, or property seized upon execution, and the general rule is, that where there are two or more tribunals competent to issue process to bind the goods of a party, the goods shall be considered as effectually bound by the authority of the process under which they were first attached or seized : 20 How., 583; 24 How., 454; 3 Wallace, 334; 6 Wallace, 195-6.
3. In this case the plaintiffs, in error having gone voluntarily into the State Court, and an injunction.having issued against them by that Court, restraining further action till the assets of the estate could be marshalled, it was a contempt of the authority of the State Court, into which the parties had voluntarily come, and which had obtained possession of the controversy, for the plaintiffs to commence proceedings in the *362United States Courts upon the same matter of controversy, till the dissolution of the injunction in the State Court, and the State Court had the power to maintain its dignity and enforce its authority by punishing the attorneys of the complainants for violating its injunction, by bringing a suit in the United States Court, or otherwise disobeying its process, till it had finally disposed of the matter in dispute.
But the State Court cannot order the case dismissed in the Circuit Court. It can only punish those subject to its order who disobey its injunction, and it must leave the other party to the litigation to move in the Circuit Court to stay proceedings in the action there brought in violation of the injunction of the State Court, till the final disposition of the case in that Court: 10 How., 71.